OPINION
PER CURIAM
This cause comes into this court as an appeal on questions of law from an order of the Common Pleas Court of Medina County. The order from which the appeal was taken was one made under the provisions of §687-9, GC, relating to the procedure to be followed by the Superintendent of Building & Loan Associations in disposing of the assets of an association in liquidation.
A plan was submitted by a large majority of the depositors of the Medina County Savings & Loan Co. to reorganize the company into a strictly mutual savings and loan association to take over the entire assets of the association now in liquidation. In the plan it was proposed— to pay in cash to each depositor a 15% dividend, based on the amount of his deposit as of July 12, 1933; .to extend to depositors with a balance on July 12, 1933, of $25 or less, the option of accepting cash in the amount of 50% of their deposits as payment thereof in full; to issue, to depositors accepting the 15% cash dividend, shares in the reorganized company equal to 60% of the remainder of the July 12th deposit; and to pay such depositors as declined to agree to the plan of reorganization the sum of 41% of their deposits as of July 12, 1933, in cash, which was claimed to at least equal the fair • market value of their share of the assets if liquidated by reducing to and distributing in cash.
A motion to dismiss the' appeal has been filed by the appellee, upon the ground that this court has no jurisdisdiction to review this matter upon appeal.
That ‘ motion must be sustained, upon the authority of In Re, Liquidation of Columbian Bldg. & Loan Co., 21 Abs 35, and In Re, Liquidation of American L. & S. Assn., 21 Abs 374.
However, in our consideration of this motion, we have taken occasion to examine the entire record in this case and while it is not necessary to a disposition of the case to express any opinion in reference thereto, we may here state that, if we had jurisdiction of the matter, we would probably not reach the conclusion that there was any prejudicial error in the order of the Common Pleas Court of which complaint is made.
Motion to dismiss the appeal sustained.
STEVEN, PJ, WASHBURN and DOYLE, JJ, concur.